Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 1 of 14                           PageID #: 989

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                 *
                                                          *       Criminal No. 20-cr-0073-TFM
 v.                                                       *
                                                          *
 TIA DEYON PUGH                                           *
                                                          *
                                                          *

                           UNITED STATES’ OBJECTION TO
                    DRAFT PRESENTENCE INVESTIGATION REPORT

         Comes now the United States, by and through Sean P. Costello, the United States Attorney

 for the Southern District of Alabama, and files this objection to the draft presentence investigation

 report (“PSR”) prepared by the Probation Office in the above-styled case. [Doc. No. 130] The

 Probation Office concluded in the draft PSR that there is no applicable offense level under the Federal

 Sentencing Guidelines (the “Guidelines”) because the Guidelines do not provide specific guidance

 and, alternatively, there is no sufficiently analogous guidelines section to apply in this case. The United

 States respectfully objects to this conclusion. U.S.S.G. § 2A2.4 establishes sentencing guidance for

 defendants convicted of offenses involving obstructing or impeding law enforcement. For the reasons

 set out below, this guideline section is both sufficiently analogous to Pugh’s offense to apply it in this

 case, and it also is the most analogous guidelines section. Accordingly, this Court should apply

 U.S.S.G. § 2A2.4 and arrive at a Total Offense Level of 13 when calculating Pugh’s guidelines range.

                                  RELEVANT PROCEDURAL HISTORY

         On May 19, 2021, following a three-day trial, a jury unanimously convicted Pugh of obstructing

 law enforcement during the course of a civil disorder that affected interstate commerce, in violation

 of 18 U.S.C. § 231(a)(3). [Doc. No. 116] Pugh’s sentencing hearing is set for August 19, 2021. [Doc.

 No. 117] In advance of this hearing, a draft PSR has been submitted by the Probation Office

 recommending that this Court sentence Pugh using only the considerations set out in 18 U.S.C. §

 3553(a). [Doc. No. 130]

                                                     1
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 2 of 14                            PageID #: 990

         Prior to filing the draft PSR, the probation officer consulted with both parties regarding the

 application of the Guidelines to convictions under 18 U.S.C. § 231(a)(3). Although the Guidelines

 do not explicitly address § 231(a)(3), the United States asserted that U.S.S.G. § 2A2.4 should apply

 here because this guidelines section addresses an analogous set of obstruction offenses. In contrast,

 Pugh claimed there was no sufficiently analogous guideline section and that the Court should rely

 exclusively on the sentencing considerations in 18 U.S.C. § 3553(a) without regard to the Guidelines.

 Ultimately, the Probation Office agreed with Pugh and recommended this Court only apply the §

 3553(a) factors to arrive at Pugh’s sentence. [Doc. No. 130, pp. 6, 11]

                                         STANDARD OF REVIEW

         The Guidelines are intended to “‘provide uniformity, predictability, and a degree of

 detachment lacking’” in earlier iterations of the federal sentencing regime. United States v. Bryant, 996

 F.3d 1243, 1257 (11th Cir. 2021) (quoting Koon v. United States, 518 U.S. 81, 113 (1996)). To that end,

 the Guidelines provide advisory sentencing guidance on a vast range of federal offenses. If there is

 no guideline section that expressly addresses a particular felony offense, the Guidelines recommend

 that courts first “apply the most analogous offense guideline” and, alternatively, “[i]f there is not a

 sufficiently analogous guideline, the provisions of 18 U.S.C. § 3553 shall control, except that any

 guidelines and policy statements that can be applied meaningfully in the absence of a Chapter Two

 offense guideline shall remain applicable.” U.S.S.G. § 2X5.1.

         This analysis distills to three elements: (1) whether there is a guidelines section that “expressly”

 addresses the offense of conviction; (2) if no such guideline section exists, then whether one or more

 guidelines sections are “sufficiently analogous” to the offense of conviction; and (3) if there are

 multiple sufficiently analogous guidelines sections, then the district court must determine which

 section is the “most analogous offense guideline.” Id. Here, the parties agree that there is no express

 guideline section for convictions under 18 U.S.C. § 231(a)(3). Accordingly, the analysis below focuses

 on whether there are sufficiently analogous sections, and if so, which is most analogous.


                                                      2
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 3 of 14                           PageID #: 991

                                                ANALYSIS

         As set out below, the Guidelines are intended to be encompassing. They strive to encapsulate

 all federal criminal conduct and provide standards for district court to consider at sentencing. In that

 vein, the Guidelines serve the Sentencing Commission’s role “to bring certainty and uniformity to

 sentencing.” Bryant, 996 F.3d at 1257. Although the Guidelines are advisory, they “should be the

 starting point and the initial benchmark at sentencing.” Gall v. United States, 552 U.S. 38, 49 (2007).

 For that reason, the Supreme Court has explained that sentencing courts “should begin all sentencing

 proceedings by correctly calculating the applicable Guidelines range.” Id. Thus, the Guidelines are

 intended to provide non-binding guidance to courts in nearly all federal criminal cases.

         This Court should be particularly reluctant to conclude that 18 U.S.C. § 231(a)(3), a

 longstanding federal statute, is so novel that it lacks any comparison in the Guidelines. Instead, the

 Court should draw the practical and reasonable conclusion that U.S.S.G. § 2A2.4, which addresses

 obstructions or impediments to law enforcement, applies to Pugh’s case.

         A.      The Sentencing Commission Intends for the Guidelines to Encompass
                 Virtually all Federal Offenses.

         To begin with an overview, both the Sentencing Commission generally and the Guidelines

 specifically serve the purpose of bringing greater consistency in sentencing determinations. In that

 vein, the Guidelines sweep broadly to cover nearly all federal criminal offenses.

                 (1)     The Guidelines’ Role in Sentencing.

         As the introduction to the Guidelines explain, the Sentencing Commission’s congressionally

 delegated role is to create “detailed guidelines” that provide sentencing ranges for federal criminal

 offenses. Commenting on this mission, the Supreme Court has observed that the Sentencing

 Commission and district courts both play a role in assessing and applying the sentencing objectives

 set out in 18 U.S.C. § 3553(a). See Rita v. United States, 551 U.S. 338, 348 (2007).

         While the Guidelines are no longer mandatory, the Supreme Court has made clear that the

 expectation is for federal sentencing to be done in tandem — the Sentencing Commission promulgates

                                                     3
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 4 of 14                          PageID #: 992

 various guideline sections, and the district court takes these into account when fashioning a specific

 sentence. See United States v. Booker, 543 U.S. 220, 264 (2005) (“The district courts, while not bound

 to apply the Guidelines, must . . . take them into account when sentencing.”); Gall, 552 U.S. at 49 (“As

 a matter of administration and to secure nationwide consistency, the Guidelines should be the starting

 point and the initial benchmark.”) For these reasons, the district court must consider the properly

 calculated guidelines range when determining the appropriate sentencing in a particular case. See Rita,

 551 U.S. at 351.

         The first step in calculating a defendant’s advisory guidelines range is to determine which

 guidelines section applies to the offense of conviction. The Statutory Index to the Guidelines, i.e.,

 Appendix A, identifies the applicable guideline section or sections for many federal criminal offenses.

 However, the Statutory Index is not all-inclusive, and some federal criminal statutes are not expressly

 included. Relevant here, the Statutory Index does not reference a specific guidelines section for

 convictions under 18 U.S.C. § 231(a)(3). The Guidelines account for this nuance, though, and directs

 a district court to fill the gaps when the Statutory Index does not provide an answer. Applicable here,

 the Sentencing Commission included the following catchall provision:

         If the offense is a felony for which no guideline expressly has been promulgated, apply
         the most analogous offense guideline. If there is not a sufficiently analogous guideline,
         the provisions of 18 U.S.C. § 3553 shall control, except that any guidelines and policy
         statements that can be applied meaningfully in the absence of a Chapter Two offense
         guideline shall remain applicable.

 U.S.S.G. § 2X5.1. At every turn, the Sentencing Commission evinces a clear preference — that the

 Guidelines should apply to practically every criminal offense. The first sentence begins with a

 presumption, specifically that there will be multiple analogous offense guidelines and that a sentencing

 court should apply the most analogous one. Although the second sentence then provides an alternative

 catchall for offenses that may be so novel that there is no analogous guideline section, it still directs

 sentencing courts to apply provisions in the Guidelines that courts may meaningfully apply.

 Moreover, this textual inquiry is consistent with the Supreme Court’s observations on the role of the


                                                    4
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 5 of 14                            PageID #: 993

 Guidelines, namely that they provide a “starting point and the initial benchmark” at sentencing. Gall,

 552 U.S. at 49. Finally, this assessment also is consistent with the purpose of an advisory Guidelines

 regime. District courts must assess the sentencing factors in § 3553(a) in every case, but the Guidelines

 assist district courts in that inquiry. The Sentencing Commission’s statutory directive to provide

 detailed Guidelines, coupled with the expansive nature of the Guidelines, demonstrates that district

 courts should be left to apply 18 U.S.C. § 3553(a) without the benefit of any advisory guideline section

 in only the rarest of cases.

         In sum, the Sentencing Commission clearly envisioned in U.S.S.G. § 2X5.1 that there would

 be at least one, if not multiple, guideline sections that could apply to a federal criminal offense the

 statute for which is not listed in the Statutory Index. It is only if the district court finds that there is

 “not a sufficiently analogous guideline,” that the district court is directed to depart from the standard

 tandem sentencing procedure created by Congress and endorsed by the Supreme Court.

                 (2)      Federal Criminal Statutes for Which There Are No Sufficiently
                          Analogous Guidelines Are Extremely Rare.

         The Probation Office’s recommendation to this Court, which is supported by Pugh, is that

 there is no sufficiently analogous guideline section for convictions under Section 231(a)(3). This is an

 extreme recommendation. Finding a federal criminal statute that a court has determined to have no

 sufficiently analogous guidelines section is the equivalent of searching for a needle in an entire hayfield.

 There are a few needles in there, but they are very few and far between. Examples of such rare needles

 include certain state felony offenses that occur in Indian Country. See United States v. Clark, 981 F.3d

 1154 (10th Cir. 2020) (child neglect in Indian Country); United States v. DeMarrias, 833 F. App’x 30 (8th

 Cir. 2020) (unpublished) (child abuse in Indian Country).

         In Clark, a child living on Cherokee Nation land injured her leg playing in a creek. The injured

 child was brought to Clark’s house where she lay for several days in obvious distress before Clark

 sought medical attention. By the time medical assistance arrived, the injured child had passed away

 because of an infection that developed from her leg injury. Id. at 1157–59.

                                                      5
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 6 of 14                                    PageID #: 994

          Following Clark’s plea of guilty to child neglect in Indian Country, in violation of 18 U.S.C. §§

 1151, 1153 and OKLA. STAT. ANN. Tit. 21 § 843.5(c), the Probation Office recommended the district

 court find that there is no sufficiently analogous guidelines section to this offense. Id. at 1159. Clark

 objected and argued that U.S.S.G. § 2A2.3, which covers assault, was a sufficiently analogous guideline

 section. Id. Clark’s objection was opposed by the United States. Id. at 1160. At the conclusion of

 the three-day sentencing hearing, the district court found that there was no sufficiently analogous

 guidelines section, and thus, sentenced Clark based only on the considerations in 18 U.S.C. § 3553(a).

 In support of this finding, the district court explained that after applying an elements-based analysis, 1

 neither of the guideline sections for assault or involuntary manslaughter were sufficiently analogous,

 because Clark’s conviction was for “negligently omitting to provide her child with proper care,” and

 thus, “it [was] a crime of omission, and not commission.” Id., at 1160–61.

          On appeal, the Tenth Circuit explained that under the Major Crimes Act, Clark’s conviction

 was governed under Oklahoma state law since “federal law does not define or directly punish ‘felony

 child abuse or neglect.’” Id. at 1163. In assessing whether the elements of the Oklahoma state statute

 were sufficiently analogous to assault under 18 U.S.C. § 113(a)(6), the Tenth Circuit determined:

 “Although a sufficiently analogous offense will necessarily not have the same elements as the offense

 of conviction, we conclude that there must be a greater degree of similarity than exists between the

 offense of child neglect under Oklahoma law and the federal offense of assault.” Id. at 1166.

 Accordingly, the district court’s finding that there was no sufficiently analogous guideline section for

 child neglect in Indian Country convictions was affirmed. Id. at 1167.

          Similarly, the Eighth Circuit affirmed a sentence where the district court found there is no

 sufficiently analogous guideline section for felony child abuse in Indian Country, in violation of 18

 U.S.C. § 1153 and S.D. CODIFIED LAWS §§ 26-8A-2 and 26-10-1. See DeMarrias, 833 F. App’x at 33.



 1        The “elements-based” analysis for determining whether a guidelines section is sufficiently analogous will be
 discussed in a subsequent section of this brief.


                                                          6
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 7 of 14                            PageID #: 995

         Finally, another rare needle is a conviction for conspiracy to communicate a false distress

 signal to the U.S. Coast Guard, in violation of 18 U.S.C. § 371 and 14 U.S.C. § 88(c). See United States

 v. Deffenbaugh, 709 F.3d 266 (4th Cir. 2013).

         In Deffenbaugh, the defendant concocted a plan with his girlfriend to fake his death by falling

 off a boat in Chesapeake Bay to avoid a state probation revocation hearing. Deffenbaugh’s brother,

 who was unaware of the plan, discovered him missing from the boat and alerted the Coast Guard.

 Following an exhaustive search of the bay, no body was found. This was because Deffenbaugh swam

 to shore, got in his girlfriend’s waiting car, and began a new life in Texas. Id. at 268–71.

         Following his conviction at trial, the Probation Office recommended the district court find

 that there was no sufficiently analogous guideline section for conspiring to make a false distress signal.

 Id. at 270. The United States objected, and argued that the guideline section for fraud, U.S.S.G. §

 2B1.1, was sufficiently analogous, because the search for Deffenbaugh cost the Coast Guard over

 $200,000.00. Id. The district court concluded that the fraud guideline was not sufficiently analogous,

 but also noted that it took the fraud guideline section guidelines “into consideration,” along with the

 factors in 18 U.S.C. § 3553(a), when it issued the 84-month sentence. Id. at 271.

         On appeal, the Fourth Circuit held that it was not “plainly unreasonable” for the district court

 to find that the fraud guideline section was not sufficiently analogous to the offense of conspiring to

 falsely communicating a distress call to the Coast Guard. Id., 274–75. However, the Fourth Circuit’s

 reasoning was anchored to their analysis that although the district court did not adopt the fraud

 guidelines to establish an advisory guidelines range, the district court specifically stated that it “looked

 to” and “considered” the fraud guideline section in determining Deffenbaugh’s sentence. Id. The

 Fourth Circuit does not address whether it would have been plainly unreasonable for the district court

 to have fashioned a sentencing only considering the Section 3553(a) factors.




                                                      7
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 8 of 14                                      PageID #: 996

          Put simply, this Court should conclude it is only in the rarest of situations that the Guidelines

 do not cover a federal criminal conviction. 2             These cases illustrate the sorts of extremely rare

 circumstances that pose close questions under the Guidelines. Fortunately, as set out below, 18 U.S.C.

 § 231(a)(3) is not novel statute. Rather, it falls neatly within a broader range of federal criminal conduct

 — namely, obstruction of law enforcement — that the Guidelines already expressly address.

                   (3)      Finding that There is No Sufficiently Analogous Guideline Section for
                            Convictions Under 18 U.S.C. § 231(a)(3) Could Lead to Widely Disparate
                            Sentences for the Same Offense.

          As discussed above, this Court’s endorsement of the draft PSR’s approach would completely

 carve out convictions under 18 U.S.C. § 231(a)(3) from the purview of the Sentencing Commission.

 By untethering § 231(a)(3) convictions from any guideline section, there is a much greater chance of

 widespread sentencing disparities for defendants convicted under this same statute, because there is

 no universal starting point for sentencing courts across the United States.

          Of course, this Court must consider the sentencing factors in 18 U.S.C. § 3553(a) in every case,

 including this one. However, Pugh endorses the novel approach that this Court should consider those

 factors in a manner entirely detached from the Guidelines. In other words, Pugh would have this

 Court conclude that obstructing law enforcement during a civil disorder was so unforeseeable to the

 Sentencing Commission that it does not fall within the expansive reach of the first sentence in § 2X5.1.

 This approach would risk unwarranted sentencing disparities and would inject more confusion and

 uncertainty into sentencing. This approach would also deprive this Court of the initial benchmark

 that is present in virtually all other federal criminal sentencing hearings. For these reasons, and those

 set out in the sections below, this Court should reject the conclusion in the draft PSR that there is no

 sufficiently analogous guideline section for convictions under 18 U.S.C. § 231(a)(3).



 2         Contempt of court convictions should not be considered in this same category. There is a guidelines section
 specifically promulgated for contempt — U.S.S.G. § 2J1.1. However, in this guideline section, the Commission expressly
 directs the district court to sentence a defendant based solely on the factors in 18 U.S.C. § 3553(a). Thus, the tandem
 approach to sentencing is still in place when a defendant is sentenced for contempt of court.


                                                           8
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 9 of 14                          PageID #: 997

          B.     This Court Should Apply an Elements-Based Analysis and Conclude that
                 U.S.S.G. § 2A2.4 is an Analogous Guidelines Provision.

         No guideline section expressly addresses convictions under 18 U.S.C. § 231(a)(3).

 Accordingly, the Court should apply the “most analogous” guideline section. U.S.S.G. § 2X5.1.

 “Whether a guideline is or is not analogous to a defendant’s criminal activity is a question of law.”

 United States v. Gabay, 923 F.2d 1536, 1545 (11th Cir. 1991).

         The Eleventh Circuit has yet to address how district courts in this Circuit should determine if

 a particular guideline section is “sufficiently analogous” to a defendant’s offense of conviction.

 However, five circuits have addressed this issue, and they have come up with two different

 methodologies for conducting this analysis.

         The Third, Fifth, Eighth, and Tenth Circuits have adopted an “elements-based” approach,

 under which the district court compares the elements of the offense of conviction with “the

 purportedly analogous guideline and the elements of the various federal offenses covered by this

 guideline.” United States v. Jackson, 862 F.3d 365, 371–75 (3d Cir. 2017); accord United States v. Rakes,

 510 F.3d 1280 (10th Cir. 2007); United States v. Calbat, 266 F.3d 358 (5th Cir. 2001); United States v.

 Osborne, 164 F.3d 434 (8th Cir. 1999). In this two-step inquiry, “a district court must first ‘determine

 whether any guideline, and there can be more than one, is sufficiently analogous to the defendant’s

 crime of conviction.’” Clark, 981 F.3d at 1162 (quoting United States v. Nichols, 169 F.3d 1255, 1270–

 71 (10th Cir. 1999) (original emphasis)). “If there are two or more [sufficiently] analogous guidelines,

 the district court must then ‘determine which of the available guidelines is the most analogous.’” Id.

 (quoting Nichols, 169 F.3d at 1271 (original emphasis)).

         As both the Third and Tenth Circuits have explained, when conducting an “elements-based”

 analysis, “a perfect match of elements is not necessary (or even expected). Instead, the proffered

 guideline need only be within the same proverbial ‘ballpark’ as the offense of conviction.” Clark, 981

 F.3d at 1163 (quoting Jackson, 862 F.3d at 376). Furthermore, these circuits have explained that “this



                                                    9
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 10 of 14                             PageID #: 998

  inquiry must be conducted in a flexible and open-ended fashion.” Clark, 981 F.3d at 1163; Jackson,

  862 F.3d at 375.

            In contrast, the Ninth Circuit, while reasoning that selection of the appropriate guideline

  section is “primarily a statutory question,” held that the district court may consider “the conduct

  charged in the indictment.” United States v. McEnry, 659 F.3d 893, 899 (9th Cir. 2011). The United

  States advocated for this same “indictment-facts” approach in Jackson, but it was rejected by the Third

  Circuit in favor of the elements-based analysis. See Jackson, 862 F.3d at 372–73.

            The United States urges this Court to apply the elements-based analysis. First, it is persuasive

  that this is the position of all but one of the circuits that have addressed this issue. Second, examining

  the elements of the offense, rather than facts charged in the indictment, avoids arbitrary sentencing

  disparities based on the wording of different indictments when 18 U.S.C. § 231(a)(3) is the common

  offense of conviction.       Finally, an elements-based analysis provides uniformity in sentencing

  defendants for convictions of this offense.

                   (1)     U.S.S.G. § 2A2.4 is a Sufficiently Analogous Guideline Section.

            Section U.S.S.G. § 2A2.4 — which is entitled “Obstructing or Impeding Officers” — is a

  sufficiently analogous guideline section to apply when a defendant, like Pugh, has been convicted of

  obstructing law enforcement during the course of a civil disorder, in violation of 18 U.S.C. § 231(a)(3).

            The first step in the elements-based analysis is to examine the elements of the offense for

  which there is no expressly promulgated guidelines section — here, 18 U.S.C. § 231(a)(3). This Court

  instructed the jury during Pugh’s trial that the elements of this offense were as follows:

      (1)      The defendant knowingly committed an act, or attempted to commit an act, with
               the intended purpose of obstructing, impeding, or interfering with one or more
               law enforcement officers;

      (2)      At the time of the defendant’s actual or attempted act, the law enforcement officer
               or officers were engaged in the lawful performance of their official duties incident
               to and during a civil disorder . . ., and




                                                      10
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 11 of 14                              PageID #: 999

      (3)       The civil disorder obstructed, delayed, or adversely affected interstate commerce
                or the movement of any article or commodity in interstate commerce, in any way
                or to any degree.

  See [Doc. No. 102, p. 13] (United States’ proposed final jury instructions, which were adopted by the

  Court).

            The next step is to determine if there is a federal criminal statute for which a guideline section

  has been expressly promulgated whose elements are “sufficiently analogous” to the statute in question.

  There are.

            Under 18 U.S.C. § 111(a)(1), it is a federal crime to “forcibly . . . impede[] . . . or interfere[]

  with any” federal law enforcement officer while that officer is “engaged in or on account of the

  performance of their official duties.” Id. The Commission expressly promulgated U.S.S.G. § 2A2.4

  to cover this offense. Furthermore, § 2A2.4 also applies to convictions under 18 U.S.C. §§ 1501 and

  1502, which, respectively, makes it a federal crime to “willfully obstruct[]” a federal officer serving

  process or an extradition officer during the executions of their official duties.

            As the Third and Tenth Circuits have explained, a perfect overlap of elements is not necessary,

  or even expected, for a district court to determine that a guideline section is “sufficiently analogous.”

  Clark, 981 F.3d at 1163; Jackson, 862 F.3d at 376. Here, substantial overlap exists between the elements

  of 18 U.S.C. § 231(a)(3) and 18 U.S.C. §§ 111(a)(1), 1501, and 1502. At their core, these statutes

  criminalize intentional acts by a defendant to impede, obstruct, or interfere with law enforcement

  officers who are engaged in their official duties. The fact that Sections 111(a)(1), 1501, and 1502 are

  specific to federal law enforcement and Section 231(a)(3) is specific to acts occurring during a civil

  disorder is of no significant consequence here. These statutes simply criminalize obstruction in

  different situations. Clearly, the elements of all these statutes are within the same “proverbial

  ballpark.” Clark, 981 F.3d at 1163; Jackson, 862 F.3d at 376.




                                                       11
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 12 of 14                        PageID #: 1000

         The Sentencing Commission expressly promulgated U.S.S.G. § 2A2.4 to cover federal criminal

  obstruction offenses. For the reasons set out above, this guideline section is “sufficiently analogous”

  for use when sentencing a defendant under 18 U.S.C. § 231(a)(3). The question then remains, is

  U.S.S.G. § 2A2.4 the “most analogous” guidelines section?

                 (2)     U.S.S.G. § 2A2.4 is the Most Analogous Guideline Section.

         If more than one guideline section is “sufficiently analogous,” then the district court must

  decide which guideline section is “most analogous.” Clark, 981 F.3d at 1162. Pugh has failed to

  identify any sufficiently analogous guideline sections, much less assert that any guideline section is

  more analogous than U.S.S.G. § 2A2.4. At least one district court recently has found § 2A2.4 to be

  the most analogous guideline section for convictions under 18 U.S.C. § 231(a)(3).

         On May 30, 2020, protests in the wake of George Floyd’s death occurred in Fargo, North

  Dakota. As was the case the following day in Mobile, Alabama, a portion of the Fargo protest turned

  into a civil disorder, which led to the U.S. Post Office ceasing operations for 24-hours and law

  enforcement having to close an interstate bridge between North Dakota and Minnesota. While

  officers were dealing with this civil disorder, Jonathan Montanez jumped on top of an occupied police

  vehicle and slammed his fists against it causing damage, Errick Toa kicked out the windshield of an

  occupied police vehicle, and Abdimanan Habib threw rocks at officers and tried to light a bottle and

  throw it at them. Montanez, Toa, and Habib all pleaded guilty to violating 18 U.S.C. § 231(a)(3). In

  each of their plea agreements, the parties agreed that “the base offense level under the Sentencing

  Guidelines for Defendant’s conduct is 6 (U.S.S.G. § 2B1.1(a)(2)).” See Attachment A. Despite this

  plea agreement language, the Probation Office recommended the district court apply U.S.S.G. § 2A2.4

  as the most analogous guidelines section.

         During Montanez’s sentencing hearing, he objected to the PSR on the basis that “Section

  231(a)(3) is a property offense,” and thus, the most analogous guideline section was U.S.S.G. § 2B1.1.

  See Attachment B, pp. 8–10. In response, the United States noted that it included the reference to


                                                    12
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 13 of 14                                        PageID #: 1001

  U.S.S.G. § 2B1.1 in Montanez’s plea agreement only because this guideline section was suggested on

  the Sentencing Commission’s website. Id., pp. 10–11. Thereafter, the district court sought comment

  from a probation officer who explained that Habib had already been sentenced using U.S.S.G. § 2A2.4

  as the applicable guideline section. Id., pp. 13–14. Ultimately, the district court found U.S.S.G. §

  2A2.4 to be the most analogous section and explained:

           [T]he facts in the [PSR] . . . indicate that the defendant was observed as one of many
           protesters who jumped on top of and repeatedly slammed his fists against an occupied
           police vehicle and this did cause damage. Video footage also showed him kicking the
           bumper of the vehicle as well.

           By a preponderance of the evidence, the Court finds that the most analogous guideline
           to the offense conduct in this matter is obstruction or impeding officers under 2A2.4.
           The base offense level will be 10 and we’ll proceed accordingly.

  Id., pp. 15–16. Ultimately, Montanez was sentenced to 24 months, and Toa and Habib were each

  sentenced to time served. 3 See Attachment C.

           This Court should follow the lead of the district court in North Dakota and find that U.S.S.G.

  § 2A2.4 is the most analogous guidelines section to apply when a defendant is convicted of an offense

  under 18 U.S.C. § 231(a)(3). 4

                                           *                  *                  *

           For all of the reasons set out in Section B of this brief, U.S.S.G. § 2A2.4 is both “sufficiently

  analogous” and the “most analogous” section for convictions under 18 U.S.C. § 231(a)(3).

  Accordingly, this Court should apply U.S.S.G. § 2A2.4 when calculating Pugh’s guidelines range.




  3        It is unclear how much time Toa and Habib had served before they were sentenced in this case.

  4         While the presence of an officer in the vehicle was not disputed by Montanez, and it was highly disputed by Pugh
  during her trial, this difference is of no consequence here. Montanez’s attorney expressly argued that the offense was
  against the vehicle, and not the officers inside. Attachment B, p. 12. Thus, the presence of an officer was irrelevant.
  Furthermore, the district court specifically noted that the offense conduct was “obstructing or impeding officers,” not
  assault of an officer. Id., p. 16.



                                                             13
Case 1:20-cr-00073-TFM-B Document 132 Filed 08/05/21 Page 14 of 14                                        PageID #: 1002

           C.       Applying U.S.S.G. § 2A2.4 to the Facts of Pugh’s Case.

           Pursuant to U.S.S.G. § 2A2.4(a), Pugh’s Base Offense Level is 10. This guideline section also

  has a three-level enhancement if “a dangerous weapon . . . was possessed and its use was threatened”

  U.S.S.G. § 2A2.4(b)(1).          The Commission defines “dangerous weapon” in relevant part as “an

  instrument capable of inflicting death or serious bodily injury.” U.S.S.G. § 1B1.1, app. n. 1(E). As

  this Court and the jury saw at trial, Pugh used a metal baseball bat she brought from home to smash

  the window of a police vehicle. Thus, she possessed, and not only threatened, but used a dangerous

  weapon in the commission of her offense. Accordingly, she should also receive the three-point

  enhancement in § 2A2.4(b)(1), which leads to a Total Offense Level of 13.

           An Offense Level of 13 coupled with Criminal History Category I equates to an advisory

  guidelines range of 12–18 months for Pugh. For the reasons stated herein, the United States contends

  that this is the procedurally correct guidelines range for Pugh. 5

                                                      CONCLUSION

           For the reasons stated herein, the properly calculated Total Offense Level for Pugh is 13, and

  her advisory guidelines range should be 12–18 months.

           Respectfully submitted this 5th day of August 2021.


  SEAN P. COSTELLO
  UNITED STATES ATTORNEY
  by:

  By: /s/Christopher J. Bodnar                                     By: /s/Justin D. Kopf
  Christopher J. Bodnar                                            Justin D. Kopf
  Assistant United States Attorney                                 Assistant United States Attorney
  63 South Royal Street, Suite 600                                 63 South Royal Street, Suite 600
  Mobile, Alabama 36602                                            Mobile, Alabama 36602
  (251) 441–5845                                                   (251) 441-5845



  5         Since the Probation Office determined there was no applicable guideline section for a conviction under 18 U.S.C.
  § 231(a)(1), it did not give a recommendation on whether Pugh should receive any reduction for acceptance of
  responsibility. [Doc. No. 130, p. 6] If such recommendation is made, the United States intends to object to Pugh receiving
  credit for acceptance of responsibility.


                                                             14
